Citation Nr: 0434367	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  99-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
generalized anxiety disorder, for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.  He died in March 1998.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In a VA Form 9 dated February 3, 2003, the appellant 
indicated that she wanted a videoconference hearing before a 
Veterans Law Judge at the RO.  The appellant failed to appear 
for a videoconference hearing scheduled in July 2003.  As the 
appellant has neither submitted good cause for failure to 
appear or requested to reschedule the hearing, the request 
for a hearing is deemed withdrawn and the Board will continue 
with the appeal.  See 38 C.F.R. § 20.704(d) (2003).

In February 2001 and August 2003, the Board remanded the 
appeal to the RO for additional development.  In a September 
2004 decision, the Board denied the appellant's claims for 
entitlement to service connection for the cause of the 
veteran's death, entitlement to Dependency and Indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 2002), and entitlement to an initial rating in excess 
of 40 percent for residuals of lumbosacral strain with 
degenerative disc disease and degenerative arthritis, for 
accrued benefit purposes.  The issue of entitlement to a 
rating in excess of 30 percent for generalized anxiety 
disorder, for accrued benefit purposes, was remanded for 
readjudication.  The case now is before the Board for further 
appellate consideration.




FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran died on March [redacted] 1998 while his claim for an 
increased rating for general anxiety disorder was pending on 
appeal.  

3.  Before his death, the veteran's psychiatric disability 
was productive of definite, but not considerable, impairment 
of social and industrial adaptability, or, since November 7, 
1996, it was not productive of occupational and social 
impairment with reduced reliability and flexibility.


CONCLUSION OF LAW

The criteria for rating in excess of 30 percent for 
generalized anxiety disorder, for accrued benefit purposes, 
have not been met.  38 U.S.C.A. §§ 1155, 5121 (West 2002); 38 
C.F.R. §§ 3.102, 3.1000, 4.1, 4.7, 4.132, Diagnostic Code 
9400 (1996); 4.130, Diagnostic Code 9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The VCAA eliminated the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which was 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

With regard to VA's compliance with the February 2001, August 
2003, and September 2004 Board remand instructions, the Board 
notes that the RO was instructed to comply with the notice 
and duty to assist provisions of the VCAA.  In letters dated 
in October 2002 and February 2004, the RO and the VA Tiger 
Team Remand Unit informed the appellant of the revised duty 
to notify and assist under the VCAA; what information she 
needed to provide to establish entitlement to a higher rating 
for accrued benefits purposes; and what information VA had 
and would provide.  In October 2002, the RO obtained copies 
of VA medical records of treatment that the veteran had 
received up until his death in March 1998.  The claims file 
was reviewed by VA physicians in January 2003 and March 2004, 
who provided the requested medical opinions as to whether the 
veteran's service-connected back and psychiatric disabilities 
caused or contributed materially or substantially to the 
veteran's death.  In January 2003, April 2004, and September 
2004, VA readjudicated the appellant's claim for entitlement 
to accrued benefits and issued supplemental statements of the 
case (SSOCs), to include providing the appellant with the 
former criteria for rating psychoneurotic disorders.  Given 
the foregoing, the Board finds that VA has substantially 
complied with the Board's February 2001, August 2003, and 
September 2004 remands.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
The appellant was afforded the opportunity to provide lay or 
medical evidence, which might support her claim.  In 
variously dated letters, a September 1999 statement of the 
case (SOC) issued in October 1999 and in SSOCs issued in 
November 1999, January 2003, and April and September 2004, 
the RO informed the appellant of what was needed to establish 
entitlement to a higher rating for accrued benefits purposes, 
she was given additional chances to supply any pertinent 
information or to indicate where such information could be 
obtained.  VA examination reports and VA and service medical 
records for the veteran have been associated with the claims 
file.  The record contains statements from a private 
physician, B. C. H., M.D., who indicated that he had not 
treated the veteran for his terminal illness and that his 
treatment did not bear on the issue under consideration.  Lay 
statements from the appellant, the veteran's acquaintances, 
the appellant's representative, and the veteran's daughter-
in-law also have been associated with the file.  Moreover, a 
videoconference hearing was scheduled in July 2003, but the 
appellant failed to appear.  Thus, the Board finds that VA 
has obtained, or made reasonable efforts to obtain, all 
evidence, which might be relevant to her claim.  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring medical evidence is required by statute.  
38 U.S.C.A. § 5103A (West 2002).  Under these circumstances, 
the Board finds that the service medical records, VA 
treatment records, VA examination reports, rating actions, 
Board remands, and lay statements, are adequate for 
determining whether the criteria for entitlement to accrued 
benefits have been met.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in August 1998.  Thereafter, in a March 1999 rating 
decision, the RO denied the appellant's claim for accrued 
benefits, prior to the enactment of the VCAA.  The Board 
remanded the case in February 2001, August 2003, and 
September 2004.  Only after this rating action was 
promulgated, in an October 2002 letter, did the RO provide 
initial notice of the provisions of the VCAA.  Subsequently, 
in letters to the veteran dated in February 2004 and in SSOCs 
issued in January 2003 and February and September 2004, the 
RO provided additional notice to the appellant regarding what 
information and evidence must be submitted by the claimant, 
what information and evidence would be obtained by VA, and 
the need for the claimant to let VA know of any other 
evidence or information that would support her claim and to 
submit any additional information that pertains to her 
appeal.  In various letters, an SOC, and SSOCs, VA also 
informed the appellant of what information and evidence is 
needed to substantiate her claims and what information she 
needed to submit and what VA would do.  In particular, in a 
February 2004 letter, the VA gave the appellant an 
opportunity to inform VA about any evidence VA might not have 
considered, informed her of what information VA had received 
and was responsible for obtaining, what information was 
needed to establish entitlement to the benefits she is 
seeking, and what she needed to do to help VA.  A September 
2004 letter gave the appellant 60 days to provide additional 
comments or information.

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  In 
letters dated in October 2002 and February 2004, an SOC, and 
SSOCs, the RO informed the appellant of what information she 
needed to establish entitlement to accrued benefits for a 
higher rating for the veteran's psychiatric disability, that 
she should send in information describing additional evidence 
or the evidence itself.  While the notice VA provided to the 
appellant in October 2002 and later was not given prior to 
the initial AOJ adjudication of the claim at issue, the 
notice was provided by VA prior to the transfer and 
recertification of the appellant's case to the Board 
following the Board's February 2001, August 2003, and 
September 2004 remands, and the content of those notice and 
various duty to assist letters, along with the SOC and SSOCs, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In September 2004, after VCAA 
content-complying notice was given, the case was 
readjudicated and an SSOC was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices.  She failed to appear for a Board 
videoconference hearing.  Therefore, to decide the appeal on 
the appellant's claims would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims.  By various informational 
letters, an SOC, an SSOC and their accompanying notice 
letters, VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

Background

Service medical record reflect that in early 1943, the 
veteran became nervous, due to working in a neuropsychiatric 
(violent) ward at an Army Air Base.  At his February 1946 
separation examination, the veteran reported that he had 
dreams, was very restless, was always on the go, and had 
vomited after meals on different occasions.  When excited the 
veteran perspired freely.  He worked on the neuropsychiatric 
ward from November 1942 until June 1945.  There was no record 
of hospitalization in Army or civilian life.  At that time, 
the veteran indicated that he had occasional tremulousness 
and an intolerance to crowds.  His anxiety symptoms had been 
improving in the past few months.  Fine digital tremor, 
palmar sweating, and mild tachycardia were noted on 
examination.  Home adjustment was good.  The examiner noted 
that anxiety reaction, mild, was incurred in military 
service.

In a March 1946 rating decision, the veteran was awarded 
service connection for anxiety neurosis and assigned an 
initial rating of 10 percent from February 17, 1946.

At a February 1948 VA neuropsychiatric examination, the 
examiner noted that the veteran was placed in a psychopathic 
ward as an attendant and that he ran into some difficulty, 
that some of the patients made numerous threats against him, 
and that this caused him a great deal of worry.  Since being 
out of service, the veteran had been living where some of 
these men also lived and he worried about this.  Whenever he 
got into crowds, he watched for this type of person, and he 
felt that at times people were putting gas in his room and 
that he could smell it at night.  Yet the veteran realized 
that this was his imagination, but nevertheless this caused 
him considerable tension and symptoms as a result of tension.  
The examiner added, that he would not make a diagnosis of a 
psychosis at that time.  But there was still a partial loss 
of social industrial capacity.  The veteran was competent, 
and he did not need an attendant, nor hospitalization.  The 
examiner recommended that the veteran be examined periodic 
intervals for possible incipient schizophrenia.  Diagnosis of 
psychoneurosis, anxiety, was given.

In a March 1948 rating action, the veteran's disability was 
recharacterized as psychoneurosis, anxiety neurosis.

At a February 1949 VA neuropsychiatric examination, the 
examiner stated that the veteran was about the same condition 
as he was upon the last examination.  The veteran still 
expressed about the same ideas, made about the same 
complaints, and showed evidence of emotional pressure; 
however, he seemed to be adjusting very well.  The diagnosis 
was anxiety reaction.

In a March 1949 rating action, the veteran's disability was 
recharacterized as psychoneurosis anxiety reaction.

At a February 1953 VA neuropsychiatric examination, the 
veteran was quite friendly, pleasant, agreeable and 
cooperative.  About the only thing the examiner noticed which 
would be considered pathological was a mild tenseness during 
the neurological tests.  The veteran never did relax 
completely.  During the interview, the veteran sat quietly in 
his chair and he did not seem to be ill at ease or 
uncomfortable in any way.  There was no outward expression of 
any particular anxiety, so far as his facial expression was 
concerned.  Neither did he appear to be resting.  Most of the 
time he had a rather serious type of expression and was 
rather convincing in the complaints which he made.  And there 
was not much in the way of emotional disturbance, so far as 
objective findings were concerned.  The veteran expressed 
himself perfectly, relevantly and coherently.  He was well 
aware of his surroundings, correctly oriented and there was 
no evidence of any mental confusion.  Neither was there any 
evidence of any psychotic manifestations nor history of any.  
There was nothing to indicate any organic neurology.  There 
was the same subjective complaints regarding the fear of 
crowds.  The diagnosis was psychoneurosis, anxiety type.

In a March 1953 rating decision, the veteran's psychiatric 
disability was recharacterized as psychoneurosis, anxiety 
type, and assigned a noncompensable (zero percent) disability 
rating, effective from May 17, 1953.

At an April 1995 VA psychiatric examination, the veteran 
reported having mostly anxiety and that he dreamt to the 
point that when he dreamt of things that he would see if they 
actually happened.  Most of his dreams were about his 
brothers, one of whom died in [redacted] and another who died [redacted]
 after his return from service.  The 
veteran also dreamt about his second wife who died in [redacted].  
He reported having these dreams at least every other night 
and sometimes more often than that.  The veteran admitted to 
being scared of everything and not trusting anyone.  The 
veteran reported having numerous things that he worried 
about, generally revolving around things that he could do 
nothing about.  These included his [redacted]-year-old son who was 
not living a lifestyle that he agreed with and his wife's 
[redacted].  The veteran stated that he experienced 
tachycardia when he got tense because he could not do 
anything about things that he felt he should.  It had gone so 
far that the veteran had had to go to the hospital two or 
three times.  The veteran stated that there were times that 
he could not get still when he worried about these things and 
that he would get dizzy, getting to the point that he could 
not even stand up.  He indicated that he was sweating most of 
the time at night when he had what he called "crazy dreams."  
The veteran felt that his overall condition was worsening, 
that his dreams were getting increasingly violent and that as 
a result, he slammed around the bed and kicked during his 
dreams.  He noted that he stayed alone more and that he was 
better satisfied at home than around a crowd.  The veteran 
reported that he remained married to his third wife, that 
they had been married for [redacted] years, and that they would be 
fine if she were not an [redacted].  He stated that they had a 
[redacted] shop and, if he was able to physically, he would [redacted] 
and visit with the people there.  The veteran admitted 
to having friends he visited with and that his major hobby 
was "visiting and shooting bull."  

On examination, the veteran appeared uncomfortable and made 
virtually no eye contact whatsoever at any time during the 
examination.  His dominant mood was one of anxiety and his 
affect was proper to content.  The veteran's insight was 
somewhat limited and his judgment was adequate.  The veteran 
reported occasional suicidal ideation but denied any plans or 
intent at the time of examination.  The examiner added that 
the veteran was competent for VA purposes and did not need 
psychiatric hospitalization.  The diagnosis was generalized 
anxiety disorder.  

In a May 1995 rating action, the veteran's psychiatric 
disability was recharacterized as generalized anxiety 
disorder and assigned a 30 percent rating, effective from 
June 1, 1994.

In a May 1995 statement, the veteran's former wife indicated 
that she was married to him from 19[redacted] until 19[redacted]; that when 
he came home from service he was a changed person, very 
nervous and easily excited; that he had lost trust in just 
about everyone but her; and that he would mention things that 
happened to him while at the hospital and then he would get 
angry and upset and cry about it.

A March 1996 VA hospital report shows treatment for benign 
prostatic hypertrophy.

In May 1996, the veteran submitted a claim for an increased 
rating for his generalized anxiety disorder.

At a July 1996 VA psychiatric examination, the veteran 
reported that he was followed in the mental hygiene clinic 
and that he did not take any psychotropic medications.  The 
veteran reported that he was more or less afraid of 
everything and that he did not trust anyone that he was 
around.  But he admitted that he trusted a few people.  The 
veteran stated that he stayed home and usually kept the 
shades pulled because he did not want anyone on the outside 
looking in, because, if they could see through, they could 
shoot.  The veteran said that he was afraid of traffic, 
adding that "you are taking a big chance any time you get 
into a car."  He recounted that he was threatened, when he 
was in service, explaining that he worked in the psychiatric 
ward for three years.  The patients threatened him saying 
that, when they got out, they would get him.  The veteran 
added that he did not worry about it, that he just went when 
he had to.  When told that he did not appear to be anxious, 
the veteran said, "on the outside and I'm not nervous, down 
inside I am.  I'm jerking on the inside, but not on the 
outside."  The veteran reported that he had been married to 
his third wife for 22 years and said that their relationship 
had improved, when he finally decided there was nothing he 
could do about the things she did that he did not like.  He 
indicated he spent a lot of his time visiting.  He got up 
early in the morning and went to a small cafe and drank 
coffee with friends.  Then he would go to his son's shop and 
visit with him there.  The rest of the day, he went places 
and he visited with others.  On examination, the veteran was 
casually groomed and made good eye contact with the examiner.  
He was fully cooperative, although he tended to be somewhat 
vague about certain aspects of his anxiety.  No overt anxiety 
was noted during the examination.  His mood was generally 
euthymic and affect was appropriate to content.  The 
veteran's thought processes and associations were logical and 
tight with neither looseness of association, nor any 
confusion, noted.  No gross impairment was observed and the 
veteran was oriented times three.  Neither hallucinations nor 
delusional materials were complained of or noted.  The 
veteran's insight was adequate as was his judgment.  He noted 
some suicidal ideation but denied any plans or intent.  The 
examiner stated that the veteran was competent for VA 
purposes and did not need psychiatric hospitalization.  The 
diagnosis was generalized anxiety disorder, mild.  

The veteran submitted a notice of disagreement with an August 
1996 rating action, which continued the 30 percent rating for 
generalized anxiety disorder.

Of record are VA treatment records dated from September 1996 
to January 1998.  In June 1997, the veteran expressed concern 
over his wife's [redacted] and [redacted] use and cognitive 
behavioral techniques were discussed for attempting to 
control situations he could not control.  An August 1997 
mental hygiene clinic note reflects that the veteran's 
primary problems were in relation to his wife of 24 years.  
The veteran reported that she had problems with [redacted] and 
[redacted], as well as lying associated with both of these.  
The veteran believed that she had been sober for four weeks 
and was trying to be supportive, but he worried that he would 
have to establish separate checking account to curb her 
spending.
  
In a July 1997 statement, B.C. H., M.D., indicated that he 
had reviewed a bundle of VA records and recommended that the 
veteran be considered for an upgrade of his disability 
status.  

In an October 1997 statement, a coworker indicated that the 
veteran was always wanting the younger guys to do mounted 
patrol because of his nerves and back problems and that, when 
he was around the veteran now, he saw an even greater 
difference and that the veteran's nerves were more noticeable 
than ever.  In another statement, the veteran's employer 
indicated that he had been a good willing worker and that he 
believed that the veteran's condition was far worse than it 
had been two years ago and prevented him from holding 
employment.  Four statements from his friends reflected that 
the veteran's physical condition had deteriorated over the 
last few years and that he was quiet and irritable and upset 
very easily.  In an October 1997 statement, the veteran's 
daughter-in-law related that over the past six months the 
veteran had seemed to be more nervous and lost his temper 
easily, that some things the grandchildren seemed to do set 
him on edge, and that, as a result, he was unable to spend 
even short amounts of time with them.

In February 1998 the veteran was hospitalized by VA for colon 
cancer and carcinomatosis.  He died in March 1998.  The 
immediate cause of death was listed as colon carcinoma with 
metastasis.  In an August 1998 Supplemental Report of Cause 
of Death, lumbosacral strain with degenerative disc disorder 
and anxiety were listed as other significant conditions 
contributing to the veteran's demise but not resulting in the 
underlying cause of death.  At the time of the veteran's 
death, he was service-connected for residuals of lumbosacral 
strain with degenerative disc disease and degenerative 
arthritis (rated as 40 percent disabling) and generalized 
anxiety disorder (rated as 30 percent disabling).  The 
appellant was married to the veteran at the time of his 
death.  

In an April 1998 statement, Dr. B. C. H. stated that the 
veteran was his patient from 1964 to 1997, that he saw him 
for more or less minor illnesses, that he treated him for a 
serious prostate gland condition, that he had reviewed 
records from the VA hospital where the veteran was treated 
for other serious conditions including a mental disorder, and 
that he recommended reevaluation with respect to a possible 
widow's allowance for the appellant.  Later, in an October 
1999 statement, Dr. B. C. H. indicated that the appellant had 
been encouraged to believe that the veteran's death was 
service-connected in that he had incurred a back injury while 
in the service in the 1940s, that he also had developed a 
nervous condition while in service, and that these two 
conditions contributed to his death.  Dr. B. C. H. stated 
that he did not take care of the veteran during his final 
illness and that his records did not bear on it; but that he 
had reviewed a bundle of handwritten VA medical records and 
was satisfied that the veteran did indeed have back trouble 
as well as a nervous condition, though he did not see 
documentation as to the cause or date of onset, admitting 
that he could have simply missed the entry.  Dr. B. C. H. 
concluded that, under an expanded definition of "cause," 
that in addition to cancer of the colon, that back trouble 
and a nervous condition were contributing causes of death. 

After a thorough review of the claims file and service 
medical records, a January 2003 VA examiner opined that there 
is no medical basis for assuming that any of the veteran's 
service-connected back and psychiatric disabilities caused 
the veteran to develop carcinoma of the colon with metastasis 
leading to his death.  He noted that the veteran was in the 
military from 1942 to 1946, that 52 years later the veteran 
died of carcinoma of the colon with metastasis, and that the 
veteran also had lumbosacral strain with degenerative disc 
disease, general anxiety and degenerative arthritis.  

A March 30, 2004 VA examiner reviewed the veteran's claims 
file and service medical records to determine the presence, 
or lack of presence, of a relationship between the veteran's 
death from carcinoma of the colon and his military service.  
He noted that the veteran was in the military from October 
1942 to February 1946; was rated as disabled because of back 
strain and a neurosis; and was discovered to have a carcinoma 
of the colon that proved to have extensive metastases in 
February 1998.  The examiner indicated that surgery was done 
at that time and, because of the advanced nature of the 
disease, only a bypass for palliation was done.  The veteran 
died the following month apparently at his home.  The 
coroner's report indicated the cause of death was due to 
carcinoma of the colon and the examiner opined that the 
veteran's death was most certainly due to carcinoma of the 
colon, which was well documented and the course of this 
disease was consistent with his demise shortly after his 
operation.  The examiner added that there was no medical 
evidence or history or nexus to suggest that there was any 
relationship between the veteran's malignancy of the colon, 
which was discovered in 1998, and any medical problems that 
he had during his military service.  It was also not likely 
that the malignancy was associated in any way with the 
veteran's lumbosacral strain and degenerative disc disease or 
with his anxiety disorder.  Therefore, the VA examiner opined 
that the veteran's service-connected disabilities did not 
cause or contribute substantially or materially to the 
veteran's death.  The events that occurred during the 
veteran's [medical] service did not result in any 
debilitating effect or general impairment in health that 
would have rendered the veteran less capable of resisting the 
effects of the other diseases that primarily caused his death 
and that the disabilities that the veteran had related to his 
medical service records were of not such a severity that they 
would have had any influence in accelerating the veteran's 
demise.  It was the examiner's opinion, both from experience 
as a general surgeon and educational experiences, that the 
malignancy of the colon could not have conceivably existed 50 
years prior to discovery -- that it was just medically 
impossible.

A March 31, 2004 VA mental disorders examiner reviewed the 
veteran's claims file and did not find any evidence that the 
veteran's generalized anxiety disorder: caused or contributed 
substantially or materially to cause the veteran's death; 
resulted in debilitating effects and general impairment of 
health to an extent that rendered him less capable of 
resisting the effects of the disease; or were of such a 
severity as to have had a material influence in accelerating 
the veteran's demise.  The VA mental disorders examiner added 
that the veteran's anxiety disorder did not preclude 
treatment in any way and did not impair him to such an extent 
that it affected his colon carcinoma with metastasis.  This 
is consistent with the last VA examination dated in June 1996 
and VA treatment records from 1994 to March 1998.  

Analysis

Applicable law and regulations provide that upon the death of 
a veteran, periodic monetary benefits to which that 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of his death (accrued benefits) and due and unpaid for the 
period not to exceed two years, shall, upon the death of such 
individual be paid to certain survivors including his 
surviving spouse.  38 C.F.R. § 3.1000(a) (2004).      

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

The Board notes that Congress recently amended 38 U.S.C.A. 
§ 5121 to repeal the two-year limit on accrued benefits so 
that a veteran's survivor may receive the full amount of 
award for accrued benefits.  This change applies only to 
deaths occurring on or after the date of enactment, December 
16, 2003.  Because the veteran died before the date of 
enactment, this change does not apply in this case and is 
noted only for information purposes.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § 5121(a)).

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(a), (c) (2002).  The veteran died in March 1998, and 
the appellant initiated her claim less than five months 
later.  Therefore, she meets the requirement for filing an 
accrued benefits claim.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991, 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
appellant.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Initially, the Board points out that VA revised the criteria 
for diagnosing and evaluating psychiatric disabilities, 
effective November 7, 1996.  See 38 C.F.R. § 4.130, 
Diagnostic Code series 9200, 9300, 9400 and 9500 (2004).  The 
amended rating criteria are not retroactive and cannot be 
applied prior to the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 
7-2003 (2003).

Under the former rating criteria in effect prior to November 
7, 1996 (and at the time of the veteran's claim for an 
increased rating in May 1996), a 30 percent rating for a 
generalized anxiety disorder was warranted when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation required that the 
ability to establish and maintain effective or favorable 
relationships was severely impaired and that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment of the ability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996).  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Id.  The Board notes that these three 
criteria provide three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 94, 97 (1994).

In response to an invitation by the Court to construe the 
term "definite" in a manner that would quantify the degree of 
impairment, VA's General Counsel concluded that "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93; see also Hood v. 
Brown, 4 Vet. App. 301 (1993).  The Board is bound by this 
interpretation of the term "definite."

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2004).

Under the current regulations, a 30 percent evaluation is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships.  

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2004).

Considering the evidence of record in light of the former 
criteria and, since November 7, 1996, the current criteria, 
the Board finds that a rating higher than the assigned 30 
percent rating was not warranted.

In this respect, the veteran's symptoms, which included 
feelings of suspiciousness, anxiety and some suicidal 
ideation, considering he was not on medication, are 
consistent with no more than a 30 percent evaluation under 
either the former criteria (reflecting impairment that is no 
more than moderately large in degree) or the current criteria 
(reflecting impairment with no more than occasional decrease 
in work efficiency).  The medical evidence demonstrates that 
the veteran's generalized anxiety disorder was manifested 
primarily by symptoms of sleep difficulties, suspiciousness, 
anxiety, and some isolation and resulted in some impairment 
of social functioning.  The June 1996 examination report 
shows a diagnosis of mild generalized anxiety disorder and 
the examiner indicated that the veteran was not on any 
psychotropic medications or in need of psychiatric 
hospitalization.  VA treatment records reflect that the 
veteran's anxiety revolved around his third wife's, the 
appellant's, [redacted], spending and drinking habits.  At a 
February 1998 psychological assessment, while hospitalized 
for his colon cancer, the veteran indicated his belief that 
the referral had to do with an episode where he "blew his 
top" with his wife and son while in the hospital.  He 
reported ongoing problems with his wife surrounding money 
problems, indicating that his wife left his bedside to go 
[redacted] and his son did not come to visit as promised.  Test 
results suggested mild to moderate depression consistent with 
his clinical interview and a Global Assessment of Functioning 
(GAF) score of 59.  The VA psychologist added that the 
veteran's medical difficulties were seen as contributing to 
his mood problems, and compromising his ability to cope with 
longstanding marital difficulties.  

The United States Court of Appeals for Veterans Claims has 
held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  A score of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) ((DSM-IV) adopted by VA at 38 C.F.R. §§ 4.125 and 
4.126 (2003)).  The Board is cognizant that a GAF score is 
not determinative by itself.  

Overall during the appeal period, the veteran was oriented to 
all spheres and his thought content and speech were relevant 
and coherent.  His affect appropriate and there was no 
evidence of hallucinations, delusions or homicidal ideation.  
Even though he might have expressed suicidal ideation, the 
veteran had no plan or intent.  The veteran's judgment and 
insight were good.  Primarily, the examiners indicated that 
the veteran was not taking any medication for his general 
anxiety disorder, had little or minimal impairment and mild 
symptomatology with some difficulty in social and 
occupational functioning but generally functioning pretty 
well with some meaningful interpersonal relationships.  

Treatment providers did not indicate that the veteran had a 
definite impairment in the ability to establish and maintain 
effective or favorable relationships with people or that his 
psychoneurotic symptoms resulted in such reduction in 
flexibility, efficiency, and reliability levels as to produce 
definite social impairment due to his generalized anxiety 
disorder alone.  Looking at the evidence of record, the Board 
notes that the veteran's generalized anxiety disorder is not 
characterized by symptomatology that includes panic attacks, 
mild memory loss, circumstantial, circumlocutory, or 
stereotype speech, impaired judgment, and impaired abstract 
thinking.  There is no persuasive medical evidence of 
occupational and social impairment due to symptoms indicative 
of a more severe disability.  Thus, the Board finds that a 
disability rating in excess of 30 percent is not warranted 
under either the former or current rating criteria.

The Board acknowledges that, in a July 1997 statement, Dr. 
B.C. H. indicated that he had reviewed a bundle of VA records 
and recommended that the veteran be considered for an upgrade 
of his disability status.  The Board observes that Dr. B. C. 
H., who treated the veteran from 1964 to 1997 for more or 
less minor illnesses and for a serious prostate gland 
condition, did not review the veteran's claims file or 
service medical records.  It appears that, even though Dr. B. 
C. H. treated the veteran for nearly 33 years, he did not 
treat the veteran for a nervous disorder, and Dr. B. C. H. 
admits that he did not treat the veteran for his final 
illness.  His July 1996 statement does not indicate the basis 
of his opinion that the veteran's psychiatric disorder 
warranted a higher rating, except for the veteran's urging 
that he do so and a review of some VA treatment records.  
Mere acquiescence with the veteran's or the appellant's 
contentions and a cursory review of selected VA medical 
records does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1996).  The Board is not 
bound to accept medical opinions or conclusions, which are 
based on a history supplied secondarily by the veteran or his 
family members, where that history is unsupported by the 
medical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).

While the appellant and the various lay statements suggest 
that the veteran's generalized anxiety disorder was more 
severe than indicated by the examination reports and the 30 
percent disability rating, they as laypersons are not 
competent to offer medical opinions.  Grottveit v. Brown, 5 
Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Under these circumstances, and considering the 
symptoms that have, and have not, been attributed to the 
veteran's generalized anxiety disorder, the Board concludes 
that the veteran's psychiatric disorder, by itself, was not 
manifested by more than mild social and industrial 
impairment, nor was it productive of more than occupational 
and social impairment due to mild or transient symptoms, 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress.  
The veteran had not been receiving continuous treatment or 
medication to control of his symptoms.  

The Board also has considered the issue of whether the 
veteran's generalized anxiety disorder standing alone 
presented an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The veteran was retired.  Significantly, no evidence 
has been presented showing factors not already contemplated 
by the rating criteria, such as frequent periods of 
hospitalization, due solely to the veteran's service-
connected psychiatric disability, as to render impractical 
the application of the regular schedular standards.  The 
Board notes that the only prolonged treatment the veteran has 
received was for colon cancer.  The regular schedular 
standards and the ratings previously assigned, adequately 
compensated the veteran for any adverse impact caused by his 
service-connected psychiatric disability.  In light of the 
foregoing, the Board finds that the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) were not met.

Thus, the regular schedular standards and the assigned 30 
percent rating, adequately compensated the veteran for any 
adverse impact caused by his psychiatric disability.  As the 
preponderance of the evidence is against the appellant's 
claim for a rating in excess of 30 percent for the veteran's 
generalized anxiety disorder, for accrued benefits purposes, 
the benefit-of-the-doubt doctrine does not apply.  Therefore, 
the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App 
49 (1990).


ORDER
 
A disability rating in excess of 30 percent for generalized 
anxiety disorder, for accrued benefit purposes, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



